 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

JIANHUI HU, et al., : | ewer erect nee er Ad
Plaintiffs, ; ORDER
-against- : 17 CV 10161 (JGK) (KNF)
226 WILD GINGER INC, et al.,
Defendants. :
oo xX

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

The Honorable John G. Koeltl referred this case to the undersigned for an inquest in order
to determine the amount of damages, if any, that should be awarded to the plaintiff against
defendants 226 Wild Ginger Inc. d/b/a Wild Ginger, 51 Wild Ginger Inc. d/b/a Wild Ginger,
Wild Ginger NY Inc. d/b/a Wild Ginger, Yong Qiu and Shan You Chen a/k/a Hsan Chen, and
Fei Chen (collectively “defendants’”). Accordingly, IT IS HEREBY ORDERED that an inquest
hearing shall be held on January 14, 2020, at 10:00 a.m., in courtroom 228, 40 Centre Street,
New York, New York.

Counsel to the plaintiffs shall be prepared to provide to the Court competent evidence in
support of plaintiffs’ claims, including evidence, if any, in support of counsel’s application for
attorney fees. Counsel to the plaintiffs shall serve the defendants with a cop(ies) of this order and
file proof of such service with the Clerk of Court. The parties are advised that it is their

obligation to provide an interpreter(s) for any testifying witness(es) who may require such

 

assistance.
Dated: New York, New York SO ORDERED:
December 17, 2019 .
(Cov. Quad rarccct 4
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
